LETTER AGREEMENT
 
September 16, 2008


Valens U.S. SPV I, LLC
Valens Offshore SPV I, Ltd.
PSource Structured Debt Limited
LV Administrative Services, Inc., as agent
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
 
Ladies and Gentlemen:
 
Reference is made to (a) the Securities Purchase Agreement, dated as of June 30,
2005 (as amended, restated, modified and/or supplemented from time to time, the
“Purchase Agreement”), by and among WINDSWEPT ENVIRONMENTAL GROUP, INC., a
Delaware corporation (“Company”), VALENS U.S. SPV I, LLC, a Delaware limited
liability company (“Valens U.S.”), as assignee of Laurus Master Fund, Ltd.
(“Laurus”), VALENS OFFSHORE SPV I, LTD., a Cayman Islands company (“Valens
Offshore”), as assignee of Laurus, and PSOURCE STRUCTURED DEBT LIMITED, a
Guernsey company (“PSource” and, together with Valens U.S. and Valens Offshore
as assignees of Laurus Master Fund, Ltd., collectively, the “Purchasers”), as
assignee of Laurus, (b) the Second Amended and Restated Secured Term Note, dated
as of April 17, 2007 (as amended, restated, modified and/or supplemented from
time to time, the “Secured Term Note”), made by the COMPANY in favor of the
PURCHASERS, as assignees of Laurus, (c) the Amended and Restated Secured
Convertible Term Note, dated as of October 6, 2005 (as amended, restated,
modified and/or supplemented from time to time, the “Secured Convertible Term
Note”), made by the COMPANY in favor of the PURCHASERS, as assignees of Laurus,
(d) the Master Security Agreement, dated as of June 30, 2005, among the COMPANY,
TRADE-WINDS ENVIRONMENTAL RESTORATION INC. (“Tradewinds”), NORTH ATLANTIC
LABORATORIES, INC. (“North Atlantic”), ENVIRONMENTAL RESTORATION, INC.
(“Environmental Restoration, Inc.”) and RESTORENET, INC. (“Restorenet” and,
together with Tradewinds, North Atlantic, Environmental Restoration,
collectively, the “Subsidiaries”) and the PURCHASERS, as assignees of Laurus (as
amended, restated, modified and/or supplemented from time to time, the “Security
Agreement”), (e) the Subsidiary Guaranty, dated as of June 30, 2005, by the
Subsidiaries in favor of the Purchasers, as assignees of Laurus (as amended,
modified or supplemented from time to time, the “Guaranty”), (f) the
Reaffirmation and Ratification Agreements, dated as of January 12, 2007, April
17, 2007 and July 17, 2007, by the Company, Trade-Winds and North Atlantic (as
amended, restated, modified and/or supplemented from time to time the
“Reaffirmation Agreements”) and (f) the Letter Agreement, dated as of September
3, 2008, by and among the Company, Michael O’Reilly, individually, the
Subsidiaries, LV Administrative Services, Inc., as agent for the Purchasers
(“Agent”), and the Purchasers (as amended, restated, modified and/or
supplemented from time to time, the “Existing Letter Agreement” and, together
with the Purchase Agreement, the Secured Term Note, the Secured Convertible
Note, the Notes issued under the Existing Letter Agreement (the “Existing Demand
Notes” and together with the Secured Term Note and the Secured Convertible Term
Note, collectively, the “Existing Notes”), the Security Agreement, the Guaranty
and each other ancillary document, instrument and agreement executed in
connection therewith, each an “Existing Agreement” and, collectively, the
“Existing Agreements). Defined terms used in this letter agreement (the “Letter
Agreement”) but not otherwise defined in this Letter Agreement shall have the
meanings ascribed to those terms in the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
To induce Purchasers to, among other things, continue to provide financial
accommodations to the Companies and, more specifically, to agree to the terms of
(a) the Demand Note, dated as of the date hereof, in the principal amount of
$4,689.00 in favor of Valens U.S., (b) the Demand Note, dated as of the date
hereof, in the principal amount of $17,788.00 in favor of Valens Offshore and
(c) the Demand Note, dated as of the date hereof, in the principal amount of
$97,723.00 in favor of PSource (collectively, the “Demand Notes”), each of the
undersigned (other than the Purchasers and Agent) hereby:
 
(a)  acknowledges, ratifies and confirms that the Purchasers have made several
term loans to the Company (the “Original Term Loans”) and such Original Term
Loans are evidenced by the Existing Notes;
 
(b)  acknowledges, ratifies and confirms that, as of the date hereof, the
aggregate outstanding principal amount of the Original Term Loans is
$6,575,028.14;
 
(c)  acknowledges, ratifies and confirms that on the date hereof (the “Closing
Date”), subject to the terms and conditions set forth herein and in the New
Agreements (as defined below), the Purchasers shall make an additional advance
to the Company in an aggregate amount equal to ONE HUNDRED TWENTY THOUSAND TWO
HUNDRED DOLLARS ($120,200) (the “Additional Advances”). The Additional Advances
shall be evidenced by the Demand Notes. Each of the Company and the Subsidiaries
(collectively, the “Security Parties”) hereby acknowledge and agree that the
Purchasers’ obligation to purchase the Demand Notes on the Closing Date shall be
contingent upon the satisfaction (or waiver by Agent) of the items and matters
set forth in the closing checklist provided by the Agent to the Security Parties
on or prior to the Closing Date;
 
(d)  acknowledges, ratifies and confirms that in consideration of the
Purchasers’ agreement to make the Additional Advance, (i) the Company shall
issue the Demand Notes to the Purchasers and (ii) the Company shall pay to
Valens Capital Management, LLC, the investment manager of the Purchasers
(“VCM”), a non-refundable payment in an amount equal to One Thousand Six Hundred
Fifty Dollars ($1,650), plus reasonable expenses (including legal fees and
expenses) incurred in connection with the entering into of this Letter Agreement
and the ancillary documents, and expenses incurred in connection with VCM’s due
diligence review of the Company and its Subsidiaries) and all related matters.
Each of the foregoing payments in clause (ii) above shall be deemed fully earned
on the Closing Date and shall not be subject to rebate or proration for any
reason.
 
(e)  represents and warrants to the Agent and the Purchasers that it has
reviewed and approved the terms and provisions of the Demand Notes, this Letter
Agreement and all documents, instruments and agreements executed in connection
herewith and therewith (together the “New Agreements);
 
 
2

--------------------------------------------------------------------------------

 
(f)  acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Agreements to which it
is a party are in full force and effect and shall remain in full force and
effect after giving effect to the execution and effectiveness of the New
Agreements;
 
(g)  acknowledges, ratifies and confirms that the defined term “Obligations”
under each of the Purchase Agreement and the Related Agreements include, without
limitation, all obligations and liabilities of the Security Parties under the
New Agreements and the Existing Agreements, as applicable, and all other
obligations and liabilities of each of the undersigned to each Purchaser and
Agent (including interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed or allowable in such proceeding), whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent
(collectively, the “Obligations”);
 
(h)  acknowledges, ratifies and confirms that the New Agreements (i) are
“Documents” under, and as defined in, the Security Agreement and the Guaranty
and (ii) “Related Agreements” under, and as defined in, the Purchase Agreement;
 
(i)  acknowledges and confirms that (i) the occurrence of a breach and/or an
Event of Default under any of the New Agreements shall constitute a breach
and/or an Event of Default under the Existing Agreements and (ii) the occurrence
of a breach and/or an Event of Default under any of the Existing Agreements
shall constitute a breach and/or an Event of Default under the New Agreements;
 
(j)  represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any of the Existing Agreements;
 
(k)  acknowledges, ratifies and confirms (i) that the security interest grants
to Laurus set forth in the Existing Agreements extend to each Purchaser, as
assignees of Laurus, and to Agent, as agent for each Purchaser, (ii) that the
grant by each Security Party to the Purchasers and Agent of a security interest
under the Existing Agreements extends to and covers all assets (including,
without limitation, the equity interests owned by such Security Party) of each
Security Party as more specifically set forth in the Existing Agreements and the
New Agreements, as applicable (the “Security Interest Grants”), (iii) that the
Security Interest Grants secure all Obligations, and (iv) that each Purchaser
and Agent have all rights and remedies of a secured creditor under the Existing
Agreements, the New Agreements and applicable law. To the extent not otherwise
granted by the terms of the Existing Agreements, each Security Party grants to
each Purchaser and Agent, as agent for each Purchaser, a security interest in
all cash, cash equivalents, accounts, accounts receivable, deposit accounts,
inventory, equipment, goods, fixtures, documents, instruments (including,
without limitation, promissory notes and equity securities), contract rights,
general intangibles (including, without limitation, payment intangibles),
chattel paper, supporting obligations, investment property, letter-of-credit
rights, trademarks, trademark applications, tradestyles, patents, patent
applications, copyrights, copyright applications and other intellectual property
in which each Security Party now has or hereafter may acquire any right, title
or interest, all proceeds and products thereof (including, without limitation,
proceeds of insurance) and all additions, accessions and substitutions thereto
or therefor;
 
 
3

--------------------------------------------------------------------------------

 
(l)  represents and warrants that (i) all of the representations made by or on
behalf of the Security Parties in the Existing Agreements to which it is a party
are true and correct in all material respects on and as of the date hereof; (ii)
the Security Parties have the corporate power and authority to execute and
deliver the New Agreements; (iii) all corporate action on the part of the
Security Parties (including their respective officers and directors) necessary
for the authorization of the New Agreements, the performance of all obligations
of the Security Parties hereunder and thereunder and, the authorization, sale,
issuance and delivery of the Demand Notes has been taken; and (iv) the New
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of the Security Party; and
 
(m)  releases, remises, acquits and forever discharges each Purchaser and its
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, officers, directors, partners, predecessors, successors and
assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Letter Agreement, the Existing Agreements, the
New Agreements and any other document, instrument or agreement made by the
undersigned in favor of a Purchaser.
 
Each party hereto agrees and acknowledges that the Agent shall maintain, or
cause to be maintained, for this purpose only as agent of the Company, (i) a
copy of each assignment agreement delivered to it and (ii) a book entry system,
within the meaning of U.S. Treasury Regulation Sections 15f.103-1(c) and
1.871-14(c) (the “Register”), in which it will register the name and address of
each Purchaser and the name and address of each assignee of each Purchaser under
this Letter Agreement and the Purchase Agreement, and the principal amount of,
and stated interest on, the Existing Notes and Demand Notes owing to each such
Purchaser and assignee pursuant to the terms hereof and each assignment
agreement. The right, title and interest of the Purchasers and their assignees
in and to such Existing Notes and Demand Notes shall be transferable only upon
notation of such transfer in the Register, and no assignment thereof shall be
effective until recorded therein. The Security Parties, the Purchasers and the
Agent shall treat each person whose name is recorded in the Register as a
Purchaser pursuant to the terms hereof and under the Purchase Agreement as a
Purchaser and owner of an interest in the Obligations hereunder and thereunder
for all purposes of this Letter Agreement and the Purchase Agreement,
notwithstanding notice to the contrary or any notation of ownership or other
writing or any Note. The Register shall be available for inspection by the
Security Parties or any Purchaser, at any reasonable time and from time to time,
upon reasonable prior notice.
 


 
4

--------------------------------------------------------------------------------

 
 
This Letter Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original, and all which when
taken together shall constitute one and the same agreement.
 
[Remainder of this page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 


 
This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 

 
Very truly yours,
 
WINDSWEPT ENVIRONMENTAL GROUP, INC., a Delaware corporation
        By: /s/ Michael O’Reilly    
Name: Michael O’Reilly
    Title: President


 

 
TRADE-WINDS ENVIRONMENTAL RESTORATION INC., a New York corporation
        By: /s/ Michael O’Reilly    
Name: Michael O’Reilly
    Title: President


 
 

 
NORTH ATLANTIC LABORATORIES, INC., a New York corporation
        By: /s/ Michael O’Reilly    
Name: Michael O’Reilly
    Title: President


 
 

 
ENVIRONMENTAL RESTORATION, INC., a New York corporation
        By: /s/ Michael O’Reilly    
Name: Michael O’Reilly
    Title: President


 
 

 
RESTORENET, INC., a New York corporation
        By: /s/ Michael O’Reilly    
Name: Michael O’Reilly
    Title: President


 
 
 
SIGNATURE PAGE TO
LETTER AGREEMENT

--------------------------------------------------------------------------------

 
ACCEPTED AND AGREED TO:
 
AGENT:
 
LV ADMINISTRATIVE SERVICES, INC.
 


By: /s/ Scott Bluestein

--------------------------------------------------------------------------------

Name: Scott Bluestein
Title: Authorized Signatory
 
PURCHASERS:
 
VALENS U.S. SPV I, LLC
 
By: Valens Capital Management, LLC,
        its investment manager
 


 
By: /s/ Scott Bluestein

--------------------------------------------------------------------------------

Name: Scott Bluestein
Title: Authorized Signatory
 
 
VALENS OFFSHORE SPV I, LTD.
 
By: Valens Capital Management, LLC,
        its investment manager
 


 
By: /s/ Scott Bluestein

--------------------------------------------------------------------------------

Name: Scott Bluestein
Title: Authorized Signatory
 
PSOURCE STRUCTURED DEBT LIMITED
 


By: /s/ John Gilfillan

--------------------------------------------------------------------------------

Name: John Gilfillan
Title: Director of PSource Capital Limited
          Signing for and on Behalf of PSource Structured Debt Limited
 
 


SIGNATURE PAGE TO
LETTER AGREEMENT

--------------------------------------------------------------------------------

 